          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JAY JONES                                                           PLAINTIFF
ADC #157758

v.                    No: 5:19-cv-349 DPM-PSH

BRANDON DAVIS, Lieutenant,
Tucker Max; SHANA WHITEMORE,
RN; CULP, Nurse                                             DEFENDANTS

                               ORDER
     Jones's motion to voluntarily dismiss his claims against
Whitemore and Culp is granted. NQ 21. Jones's claims against them are
dismissed without prejudice.
     So Ordered.
                                        ~cA.p,(/r_
                                                             l1
                                     D.P. Marshall Jr.
                                     United States District Judge

                                        I d-- R,wi v wi y   ;i..o;)..   D
